Citation Nr: 0519117	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  04-15 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of cold exposure of the right 
hand (previously rated as residuals of frozen hands).  

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of cold exposure of the left hand 
(previously rated as residuals of frozen hands).  

3.  Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of cold exposure of the feet.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from June 1956 to June 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO) 
located in Huntington, West Virginia.  The December 2002 RO 
decision denied a claim of entitlement to an evaluation in 
excess of 30 percent for service-connected residuals of 
bilateral frozen feet.  The December 2002 RO decision also 
recharacterized the veteran's residuals of frozen hands, 
rated as 20 percent disabling, assigning a separate 20 
percent evaluation for residuals of cold exposure of the 
right hand, and a separate 20 percent evaluation for 
residuals of cold exposure of the left hand.  

Having considered the veteran's contentions in light of the 
record and the applicable law, the Board finds that the 
claims pertaining to increased evaluations for service-
connected hand disabilities are ready for appellate review.  
Because the record indicates that further evidence has not 
been obtained relative to the veteran's service-connected 
feet disabilities, the claim will be remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC, to 
ensure compliance with applicable law.  VA will notify the 
veteran if further action is required on his part.
  





FINDINGS OF FACT

1.  Residuals of cold exposure of the right hand are shown to 
more closely approximate arthralgia or other pain, numbness 
and cold sensitivity, with color changes and locally impaired 
sensation.  

2.  Residuals of cold exposure of the right hand are shown to 
more closely approximate arthralgia or other pain, numbness 
and cold sensitivity, with color changes and locally impaired 
sensation.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for residuals of 
cold exposure of the right hand are approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.2, 4.7, 4.114, Diagnostic Code 7122 (2004).  

2.  The criteria for a 30 percent evaluation for residuals of 
cold exposure of the left hand are approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.2, 4.7, 4.114, Diagnostic Code 7122 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that the residuals of both of his right 
and left hand disabilities, characterized as residuals of 
cold-weather exposure, are more disabling than contemplated 
by the currently assigned ratings.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996) (Observing that under the "benefit-
of-the-doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the claimant shall prevail upon the issue).

The law provides that disability evaluations are determined 
by the application of the VA Schedule for Rating Disabilities 
(rating schedule).  See 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities. The 
percentage ratings contained in the rating schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
service- connected diseases and injuries in civil 
occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history. 38 C.F.R. § 
4.2.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1; 
Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  The Board 
has a duty to acknowledge and consider all regulations that 
are potentially applicable.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected residuals of cold exposure 
are evaluated as cold injury residuals under 38 C.F.R. 
§ 4.114, Diagnostic Code 7122.  Under Diagnostic Code 7122, 
when residuals of cold injuries are shown to include 
arthralgia or other pain, numbness or cold sensitivity, plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensitive, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis), a 20 percent rating may be warranted.  A 30 
percent rating is assigned for cold injury residuals which 
include arthralgia or other pain, numbness or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  

The veteran underwent a VA examination of the hands in 
November 2002.  There was noted mild +1 edema of his hands 
and fingers, with good radial pulses, and delayed capillary 
filling t o approximately 5 seconds (3.5 seconds noted as 
being normal).  The impression was history of cold exposure, 
cold sensation of the hands, and poor capillary filling, with 
distal vessel involvement, and the veteran was also  
diagnosed with secondary Raynaud's disease of the right and 
left hands.  

In various submissions, the veteran has reported that as to 
both of his hands, his disability include swelling and pain 
and resulting loss of use.  He reiterated these essential 
contentions during the December 2004 Travel Board hearing 
before the undersigned.
It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  The law has also recognized that in the 
evaluation of evidence, VA adjudicators may properly consider 
internal inconsistency, facial plausibility and consistency 
with other evidence submitted on behalf of the veteran. See 
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  It has also 
been observed that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 
1997).

During the December 2004 Travel Board hearing, the veteran's 
hands were observed by the undersigned, and noted to be 
discolored and misshapened.  The veteran also reported and 
demonstrated various movements with his hands, such to 
illustrate the degree of impairment of function caused as a 
result of the service-connected cold weather injuries.   

While the above clinical findings of the November 2002 VA 
medical examinations do not explicitly meet the criteria for 
separate 30 percent evaluations for service-connected 
residuals of cold injuries of the right and left hands, the 
veteran has testified to, and demonstrated, impairment from 
pain and diminished use tantamount to arthralgia symptoms.  
It cannot be doubted that the veteran's symptoms include 
numbness and cold sensitivity, and color changes.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

The Board concludes that the above symptoms more closely 
approximate the criteria for two separate 30 percent 
evaluations for right hand and left hand residuals of cold 
injuries.  38 C.F.R. § 4.7.

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.  Under 
application of any potential diagnostic codes, or their 
versions that are periodically revised, the veteran is now in 
receipt of the maximum schedular evaluation for a bilateral 
hand disability.


ORDER

A 30 percent evaluation for residuals of cold exposure of the 
right hand, is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.  

A 30 percent evaluation for residuals of cold exposure of the 
left hand, is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  


REMAND

Having carefully considered the veteran's claim pertaining to 
a bilateral foot disorder, the Board finds that the claim 
must be remanded in accordance with the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

The record reflects that in the December 2002 rating decision 
now under appellate review, the RO advised the veteran that 
although his claim for an increased disability evaluation was 
being denied, he would be scheduled for a VA examination in 
approximately 18 months after the decision (i.e., June 2004).
During the December 2004 Travel Board hearing, the veteran 
reported that he underwent a VA examination in approximately 
May 2004.

In relevant part, the VCAA mandates that VA obtain records of 
relevant medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records.  38 U.S.C.A § 5103A(c)(2).  

Because the records of such the examination as reported by 
the veteran have not been obtained, the veteran's claim 
pertaining to an increased disability rating for a bilateral 
foot disorder is remanded to the RO, via the AMC, for the 
following actions:

1.  The RO will ascertain if the veteran 
has received any VA, non-VA, or other 
medical treatment for the disorder at 
issue that is not evidenced by the 
current record.  The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file, 
and the veteran must specify the location 
of any medical records, including any VA 
or VA-sponsored facilities.  After 
obtaining the veteran's response, the RO 
should obtain the records (including any 
VA examinations conducted in 2004) and 
associate them with the claims folder.  

2.  The RO should take such additional 
development action as it deems proper 
with respect to the claim, including the 
conduct of any other appropriate VA 
examinations.  Following such 
development, the RO should review and 
readjudicate the claims.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claim, the RO 
shall issue the veteran a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

These claims must be afforded expeditious treatment by the 
VBA AMC. The law requires that all claims that are remanded 
by the Board or by the CAVC for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


